447 So. 2d 902 (1984)
FRIENDS OF THE EVERGLADES, INC., a Non-Profit Florida Corporation, Appellant,
v.
SOUTH FLORIDA REGIONAL PLANNING COUNCIL and City National Bank of Miami, Appellee.
No. 83-50.
District Court of Appeal of Florida, Third District.
February 14, 1984.
Rehearing Denied April 17, 1984.
Michael F. Chenoweth, Miami, for appellant.
John G. Fletcher, Susan Keil, Greenberg, Traurig, Askew, Hoffman, Lipoff, Quentel & Wolff and Alan S. Gold and Anthony J. O'Donnell, Jr. and Thomas K. Equels, Miami, for appellees.
Simon, Schindler & Hurst and Kenneth E. Weisner and Thomas M. Pflaum, Miami, for amicus curiae.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
Events occurring both before and after the entry of the order sought to be reviewed have made it apparent that even if this court were to decide the issues raised on this appeal in appellant's favor, the appellant would be afforded no relief. Accordingly, since no practical purpose will be served by a decision, the appeal must be dismissed as moot. See DeHoff v. Imeson, 153 Fla. 553, 15 So. 2d 258 (1953); Alabama Coal Company v. Bowden, 44 Fla. 163, 31 So. 820 (1902); Halloran v. Pensacola Association of Life Underwriters, Inc., 395 So. 2d 554 (Fla. 1st DCA 1981); Gulf Life Insurance Company v. Newell's Incorporated, 226 So. 2d 858 (Fla. 4th DCA 1969); In re Estate of Lindsay, 207 So. 2d 736 (Fla. 4th DCA 1968); Gill v. City of North Miami Beach, 156 So. 2d 182 (Fla. 3d DCA 1963); Coursen v. City of South Daytona, 127 So. 2d 905 (Fla. 1st DCA 1961); Bliven v. Turville, 100 So. 2d 91 (Fla. 2d DCA 1958).
Appeal dismissed.